DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim  3 is objected to because of the following informalities:
Claim 3, line 3 recites “and the thee sides”, which should be corrected to “and the three sides”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 5-6 recite the limitation “[connected to] at least one of the adjacent cell region”. The use of the phrase “at least one of” indicates an embodiment wherein there may be multiple adjacent cell regions connected, however, the use of the singular “cell region” indicates that there is only one adjacent cell region available to be connected. Thus, the scope of the limitation is unclear. The examiner notes that for purposes of examination, the limitations will be read as “[connected to] at least one of the adjacent cell regions”. Claims 2-27 are also rejected due to their dependency on Claim 1.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “relatively close” in Claim 14 is a relative term which renders the claim indefinite. The term “relatively close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, the skilled artisan would not be able to easily determine what would constitute a “relatively close” position to battery cells of a given row. The examiner notes that for purposes of examination, any position relative to the battery cells of a given row will be considered to read on the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bourke et al. (US 20200220132A1) further in view of Morita et al. (US 20160111692A1).
In Regards to Claim 1: 
	Bourke discloses a battery pack (100) comprising: a plurality of battery cells (200); and a holder (thermal control module, 120) comprising cell regions (battery receiving opening, 141) in which the plurality of battery cells (200) are arranged (Figures 1A and 3A, [0049-0050, 0071]. Bourke further discloses well regions (extension fluid channel, 155) each arranged between adjacent cell regions (battery receiving opening, 141) of the cell regions (battery receiving opening, 141), each of the well regions (extension fluid channel, 155) being connected to at least one of the adjacent cell regions (battery receiving opening, 141) (Figure 7D, [0097]). 
Bourke further discloses that the well regions (extension fluid channel, 155) may serve to hold the triangular extensions (175) which are formed from the same material as the thermal plate (130) and function as both a mechanical support to the battery cells (200) and a heat transfer component of the battery pack (100) [0081]. As such, Bourke discloses that the material should have high thermal conductivity [0080]. Bourke specifically discloses that the material may be a metal such as copper, aluminum, etc., but only when an electrically insulating sleeve (160) is applied to the triangular extensions (175) in order to prevent a short in the batteries (200) [0080, 0082, 0097].
The examiner notes regarding the limitation of Claim 1 requiring “[the well regions]… being filled with a filling resin” is understood to impart, simply the requirement that the well regions are formed as a solid structure of a resin material. The above noted limitation is not understood to require a step of “filling” a space with resin material, as the claims refer to a product and not a process. Furthermore, the examiner notes that the final 
Bourke is deficient in disclosing that the well regions are filled with a filling resin. 
	Morita discloses a power supply device (100) which comprises a circuit board (30)
having heat generation parts (Figure 5, [0026]). Morita further discloses that the heat generation parts are in contact with a thermal conductive member present on a heat radiation plate (37), which results in an overall improvement of the heat radiation capabilities of the power supply device (100) (Figure 5, [0026, 0080, 0125]. Morita teaches that the thermal conductive member may be formed of silicone resin [0125].
	Therefore, it would be obvious to one ordinary skill in the art at the time of the filing of the invention to select for the material of the triangular extensions of Bourke, a silicone resin, as it is known in the art as a thermally conductive material used to transfer heat in a device, as taught by Morita, and would thus meet the thermal conductivity requirement of Bourke. By doing so, all of the limitations of Claim 1 have been met.
In Regards to Claim 3 (Dependent Upon Claim 1): 
Bourke as modified by Morita discloses the battery pack of Claim 1 as set forth above. Bourke further discloses that each of the well regions (extension fluid channel, 155) is surrounded by three sides which define boundaries with adjacent cell regions (battery receiving opening, 141), and the thee sides define the boundaries, respectively, with the adjacent cell regions (battery receiving opening, 141) (see Figures 7D and 10B). Thus, all of the limitations of Claim 3 are met.
In Regards to Claim 4 (Dependent Upon Claim 3): 
Bourke as modified by Morita discloses the battery pack of Claim 3 as set forth above. Bourke further discloses that each of the well regions (extension fluid channel, 155) has a curved triangular shape defined by the three sides which meet each other and each has an arc shape convex toward a center of the well region (extension fluid channel, 155) (Figures 7D and 10B, [0102]). Thus, all of the limitations of Claim 4 are met.
Claims 2, 5-21, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bourke et al. (US 20200220132A1) with modifications in view of Morita et al. (US 20160111692A1), as applied to Claims 1 and 3 above, and further in view of Kawakami et al. (US 20210167453A1).
In Regards to Claim 2 (Dependent Upon Claim 1): 
Bourke as modified by Morita discloses the battery pack of Claim 1 as set forth above. Bourke further discloses that each of the well regions (extension fluid channel, 155) is provided among three adjacent cell regions (battery receiving opening, 141) of the cell regions (battery receiving opening, 141) and is connected to a cell region (battery receiving opening, 141) of the three cell regions (battery receiving opening, 141) (Figures 7D and 10B).
Bourke is deficient in disclosing that the well region is fluidly connected to a cell region.
Kawakami discloses a battery pack (cell module, 100) comprising a plurality of battery cells (cylindrical batteries, 1) and a holder body (3) (Figure 5, [0042]).  Kawakami further discloses that the holder body (3) is comprises well regions (stopper portions, 5) wherein push rods (6) may be inserted to provide structural support and prevent the battery cells (cylindrical batteries, 1) from rotating (Figures 5 and 6, [0004, 0042]). As depicted in Figure 6, the well regions (stopper portions, 5) are shaped as a triangle, with one side left open to its surroundings. Kawakami teaches that when well regions (stopper portions, 5) have such an open shape as above described, any frictional resistance caused by contact of the well regions (stopper portions, 5) with the battery cells (cylindrical batteries, 1) can be limited, thus improving ease of the insertion of the battery cells (cylindrical batteries, 1) [0004].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the well regions of Bourke to have an open side to reduce the amount of frictional resistance upon insertion of battery cells, as it is known in the art that such a well region design provides a reliable structural support while having decreased rigidity leading to less frictional resistance, as taught by Kawakami. 
The examiner notes that the instant specification defines “fluidly connected” to mean that any fluid introduced to the well region may flow into an adjacent cell region [0068]. Thus, upon the above modification the well region of Bourke would necessarily possess this capability. As such, all of the limitations of Claim 2 have been met.  
In Regards to Claim 5 (Dependent Upon Claim 3): 
Bourke as modified by Morita discloses the battery pack of Claim 3 as set forth above.
Bourke is deficient in disclosing that one of the three sides of the well region is provided as an open side which is at least partially open to an adjacent cell region defined by the side.
Kawakami discloses a battery pack (cell module, 100) comprising a plurality of battery cells (cylindrical batteries, 1) and a holder body (3) (Figure 5, [0042]).  Kawakami further discloses that the holder body (3) is comprises well regions (stopper portions, 5) wherein push rods (6) may be inserted to provide structural support and prevent the battery cells (cylindrical batteries, 1) from rotating (Figures 5 and 6, [0004, 0042]). As depicted in Figure 6, the well regions (stopper portions, 5) are shaped as a triangle, with one side left open to its surroundings. Kawakami teaches that when well regions (stopper portions, 5) have such an open shape as above described, any frictional resistance caused by contact of the well regions (stopper portions, 5) with the battery cells (cylindrical batteries, 1) can be limited, thus improving ease of the insertion of the battery cells (cylindrical batteries, 1) [0004].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the well regions of Bourke to have an open side to reduce the amount of frictional resistance upon insertion of battery cells, as it is known in the art that such a well region design provides a reliable structural support while having decreased rigidity leading to less frictional resistance, as taught by Kawakami. By doing so, all of the limitations of Claim 5 are met.
In Regards to Claim 6 (Dependent Upon Claim 5): 
Bourke as modified by Morita and Kawakami discloses the battery pack of Claim 5 as set forth above. The examiner notes that the instant specification defines “fluidly connected” to mean that any fluid introduced to the well region may flow into an adjacent cell region [0068]. Thus, upon the modification detailed in the rejection of Claim 5 above, the well region of Bourke would necessarily possess this capability. As such, the limitation of Claim 6 requiring that the well region (extension fluid channel, 155) is fluidly connected to the adjacent cell region (battery receiving opening, 141) through the open side, is met.
In Regards to Claim 7 (Dependent Upon Claim 6): 
Bourke as modified by Morita and Kawakami discloses the battery pack of Claim 6 as set forth above. As depicted in Figure 7D, each side of the well regions (extension fluid channel, 155) abuts a respective cell region (battery receiving opening, 141), which encases the circumference of the plurality of battery cells (200). Thus, upon the modification outlined in the rejection of Claims 1 and 5 above, all of limitations of Claim 7 are necessarily met.
In Regards to Claim 8 (Dependent Upon Claim 7): 
Bourke as modified by Morita and Kawakami discloses the battery pack of Claim 7 as set forth above. Though not explicitly disclosed, the skilled artisan would appreciate that upon the above modifications, the filling resin would necessarily be provided on the circumferences of the plurality of battery cells (200) at positions which are separate from each other along the circumferences of the plurality of battery cells (200), as the well regions (extension fluid channel, 155) are not connected to one another and are positioned at separate positions around the cell regions (battery receiving opening, 141) (see Figures 7D and 10B). Thus, all of the limitations of Claim 8 are met.
In Regards to Claim 9 (Dependent Upon Claim 1): 
Bourke as modified by Morita discloses the battery pack of Claim 1 as set forth above. Bourke further discloses that each of the cell regions (battery receiving opening, 141) is connected to first and second well regions (extension fluid channel, 155) (see annotated Figure 10B below) which are opposite each other with the cell region (battery receiving opening, 141) therebetween (Figure 10B, [0097, 0101]).
Bourke is deficient in disclosing that each of the cell regions are fluidly connected to first and second well regions.
 Kawakami discloses a battery pack (cell module, 100) comprising a plurality of battery cells (cylindrical batteries, 1) and a holder body (3) (Figure 5, [0042]).  Kawakami further discloses that the holder body (3) is comprises well regions (stopper portions, 5) wherein push rods (6) may be inserted to provide structural support and prevent the battery cells (cylindrical batteries, 1) from rotating (Figures 5 and 6, [0004, 0042]). As depicted in Figure 6, the well regions (stopper portions, 5) are shaped as a triangle, with one side left open to its surroundings. Kawakami teaches that when well regions (stopper portions, 5) have such an open shape as above described, any frictional resistance caused by contact of the well regions (stopper portions, 5) with the battery cells (cylindrical batteries, 1) can be limited, thus improving ease of the insertion of the battery cells (cylindrical batteries, 1) [0004].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the well regions of Bourke to have an open side to reduce the amount of frictional resistance upon insertion of battery cells, as it is known in the art that such a well region design provides a reliable structural support while having decreased rigidity leading to less frictional resistance, as taught by Kawakami. 
The examiner notes that the instant specification defines “fluidly connected” to mean that any fluid introduced to the well region may flow into an adjacent cell region [0068]. Thus, upon the above modification the well region of Bourke would necessarily possess this capability. As such, all of the limitations of Claim 9 have been met.  

    PNG
    media_image1.png
    496
    706
    media_image1.png
    Greyscale

Annotated Figure 10B (Bourke US 20200220132A1)
Regards to Claim 10 (Dependent Upon Claim 1): 
Bourke as modified by Morita discloses the battery pack of Claim 1 as set forth above. Bourke further discloses that each of the plurality of battery cells (200) comprises a first terminal (first contact, 211) and a second terminal (second contact, 212) which provide the electrical connections of the battery cells (200) (Figure 2, [0061-0062]).  Bourke further discloses that the well regions (extension fluid channel, 155) comprise first well regions and second well regions (see annotated Figure 10B below).
Bourke is deficient in disclosing that the well regions comprise: first well regions which are connected to terminal holes of the cell regions; and second well regions which are not connected to the terminal holes of the cell regions.
Kawakami discloses a battery pack (cell module, 100) comprising a plurality of battery cells (cylindrical batteries, 1) and a holder body (3) (Figure 5, [0042]).  Kawakami further discloses that the holder body (3) is coupled to a sub holder (24), which comprises terminal holes (holes which expose the top of cylindrical batteries, 1, wherein busbars, 11, and lead wires, 12, are connected) (Figure 9, [0006, 0051]). Kawakami further discloses that the sub holder (24) functions, in conjunction with the holder body (23), to prevent the plurality of battery cells (cylindrical batteries, 1) from shifting and rotating (Figure 9, [0056]). Kawakami further discloses that the holder body (3) is comprises well regions (stopper portions, 5) wherein push rods (6) may be inserted to provide structural support and prevent the battery cells (cylindrical batteries, 1) from rotating (Figures 5 and 6, [0004, 0042]). As depicted in Figure 6, the well regions (stopper portions, 5) are shaped as a triangle, with one side left open to its surroundings. Kawakami teaches that when well regions (stopper portions, 5) have such an open shape as above described, any frictional resistance caused by contact of the well regions (stopper portions, 5) with the battery cells (cylindrical batteries, 1) can be limited, thus improving ease of the insertion of the battery cells (cylindrical batteries, 1) [0004].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the holder of Bourke to include the sub holder of Kawakami, as it is known in the art to couple such a sub holder to a main holder body to help secure battery cells in a battery pack and prevent them from shifting and rotating, as taught by Kawakami. 
It would be further obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the well regions of Bourke to have an open side to reduce the amount of frictional resistance upon insertion of battery cells, as it is known in the art that such a well region design provides a reliable structural support while having decreased rigidity leading to less frictional resistance, as taught by Kawakami. 
Upon applying the above modifications where one side of each of the first and second well regions (extension fluid channel, 155) is opened, the skilled artisan would appreciate that there exists a possible embodiment wherein the open side of the first well regions (extension fluid channel, 155) are in direct contact with a first cell region (battery receiving opening, 141), and the open side of the second well regions (extension fluid channel, 155) is facing away from the first cell region (battery receiving opening, 141), towards an adjacent cell region (battery receiving opening, 141). Thus, it would be obvious to the skilled artisan to select such an embodiment, especially as it has been held that in scenarios wherein a choice must be made from a finite number of predicable solutions, each providing a reasonable expectation of success, that it would be obvious to try any of the solutions (MPEP 2143 I (E)).
When such a selection is made, the skilled artisan would appreciate that the limitation of Claim 10 requiring that the first well regions (extension fluid channel, 155) be connected to terminal holes of the cell regions (battery receiving opening, 141) would necessarily be met, as before it is cured, the resin of modified Bourke would necessarily travel from the well regions to the terminal holes located in the cell regions (battery receiving opening, 141). 
Thus, upon all of the modifications above, all of the limitations of Claim 10 have been met.

    PNG
    media_image1.png
    496
    706
    media_image1.png
    Greyscale

Annotated Figure 10B (Bourke US 20200220132A1)
In Regards to Claim 11 (Dependent Upon Claim 10): 
Bourke as modified by Morita and Kawakami discloses the battery pack of Claim 10 as set forth above. Upon the modification detailed in the rejection of Claim 10 above, each of the first well regions (extension fluid channel, 155) comprises three curved sides which define the first well region (extension fluid channel, 155) and comprise an open side connected to a terminal hole of the terminal holes, and each of the second well regions (extension fluid channel, 155) comprises three curved sides defining the second well region (extension fluid channel, 155) (Figures 7D and 10B). Modified Bourke does not explicitly disclose that the open side of the second well region (extension fluid channel, 155) is the side is the greatest distance from the terminal holes of the cell regions (battery receiving opening, 141). However, as depicted in Figure 10B, each of the two sides not abutting a given cell region (battery receiving opening, 141) are equidistant from the terminal hole of the cell region (battery receiving opening, 141). Thus, upon the selection of the embodiment detailed in the rejection of Claim 10 as detailed above, all of the limitations of Claim 11 are met.
In Regards to Claim 12 (Dependent Upon Claim 10): 
Bourke as modified by Morita and Kawakami discloses the battery pack of Claim 10 as set forth above. As detailed above in the rejection of Claim 10, modified Bourke discloses that the terminal holes of the cell regions (battery receiving opening, 141) are second terminal holes through which upper-end edges of the plurality of battery cells (200) are exposed. Specifically, the modification to include a sub holder which possesses terminal holes (holes which expose the top of cylindrical batteries). Thus, all of the limitations of Claim 12 are met.
In Regards to Claim 13 (Dependent Upon Claim 10): 
Bourke as modified by Morita and Kawakami discloses the battery pack of Claim 10 as set forth above. Bourke further discloses that the cell regions (battery receiving opening, 141) comprise cell regions (battery receiving opening, 141) arranged in first and second rows which are adjacent to each other and parallel to a first direction, and the first and second well regions (extension fluid channel, 155) are provided at different positions between the cell regions (battery receiving opening, 141) of the first and second rows (see annotated Figure 10B below). Thus, all of the limitations of Claim 13 are met.

    PNG
    media_image2.png
    460
    624
    media_image2.png
    Greyscale

Annotated Figure 10B (Bourke US 20200220132A1)
In Regards to Claim 14 (Dependent Upon Claim 13): 
Bourke as modified by Morita and Kawakami discloses the battery pack of Claim 13 as set forth above. Bourke further discloses that each of the first well regions (extension fluid channel, 155) is provided among two cell regions (battery receiving opening, 141) of the first row and a cell region (battery receiving opening, 141) of the second row at a position relatively close to battery cells (200) of the first row, and each of the second well regions (extension fluid channel, 155) is provided among two cell regions (battery receiving opening, 141) of the second row and a cell region (battery receiving opening, 141) of the first row at a position relatively close to battery cells (200) of the second row (see annotated Figure 10B above). Thus, all of the limitations of Claim 14 are met.
In Regards to Claim 15 (Dependent Upon Claim 10): 
Bourke as modified by Morita and Kawakami discloses the battery pack of Claim 10 as set forth above. Bourke further discloses that the first and second well regions (extension fluid channel, 155) are arranged in a row direction of the plurality of battery cells (200) (see annotated Figure 10B above). Thus, all of the limitations of Claim 15 are met.
In Regards to Claim 16 (Dependent Upon Claim 15): 
Bourke as modified by Morita and Kawakami discloses the battery pack of Claim 15 as set forth above. Bourke further discloses that the row direction of the plurality of battery cells (200) is parallel to a long side of the holder (thermal control module, 120) (see Figures 9 and 10B). Thus, all of the limitations of Claim 16 are met.
In Regards to Claim 17 (Dependent Upon Claim 15): 
Bourke as modified by Morita and Kawakami discloses the battery pack of Claim 15 as set forth above. Bourke further discloses that each of the plurality of battery cells (200) comprises a first terminal (first contact, 211) and a second terminal (second contact, 212) which provide the electrical connections of the battery cells (200) (Figure 2, [0061-0062]). As detailed above in the rejection of Claim 10, modified Bourke discloses that the cell regions (battery receiving opening, 141) comprise terminal holes through which first and second terminals of battery cells (200) of the plurality of battery cells (200) are exposed. 
Though modified Bourke does not explicitly disclose that the terminal holes comprise both first and second terminal holes, the modification of Bourke in view of Kawakami does disclose that each of the first terminal (first contact, 211) and second terminal (second contact, 212) of a respective battery cell (200) are exposed through the terminal hole. The instant specification describes the first terminal hole as exposing the first terminal of the upper end of the battery cell, and the second terminal hole as exposing the second terminal of the upper end of the battery cell [0063]. 
Thus, the skilled artisan would appreciate that the terminal hole of modified Bourke may be considered to comprise both a first terminal hole and a second terminal hole, as indicated in annotated Figure 9 of Kawakami below. As such, all of the limitations of Claim 17 are met.

    PNG
    media_image3.png
    677
    602
    media_image3.png
    Greyscale

Annotated Figure 9 (Kawakami US 20210167453A1)
In Regards to Claim 18 (Dependent Upon Claim 10): 
Bourke as modified by Morita and Kawakami discloses the battery pack of Claim 10 as set forth above. Bourke further discloses that each of the plurality of battery cells (200) comprises a first terminal (first contact, 211) and a second terminal (second contact, 212) which provide the electrical connections of the battery cells (200) (Figure 2, [0061-0062]). As detailed above in the rejection of Claim 10, modified Bourke discloses that the cell regions (battery receiving opening, 141) comprise terminal holes through which first and second terminals of battery cells (200) of the plurality of battery cells (200) are exposed. 
Though modified Bourke does not explicitly disclose that the terminal holes comprise both first and second terminal holes, the modification of Bourke in view of Kawakami does disclose that each of the first terminal (first contact, 211) and second terminal (second contact, 212) of a respective battery cell (200) are exposed through the terminal hole. The instant specification describes the first terminal hole as exposing the first terminal of the upper end of the battery cell, and the second terminal hole as exposing the second terminal of the upper end of the battery cell [0063]. 
Thus, the skilled artisan would appreciate that the terminal hole of modified Bourke may be considered to comprise both a first terminal hole and a second terminal hole, as indicated in annotated Figure 9 of Kawakami below.
Furthermore, the skilled artisan would understand that the upon the modifications outlined above and in the rejection of Claim 10, that the first well region (extension fluid channel, 155) would necessarily be connected to the first and second terminal holes of the cell regions (battery receiving opening, 141), as before it is cured, the resin of modified Bourke would necessarily travel from the first well region (extension fluid channel, 155) to the first and second terminal holes located in the cell regions (battery receiving opening, 141). 
As such, all of the limitations of Claim 18 are met.

    PNG
    media_image3.png
    677
    602
    media_image3.png
    Greyscale

Annotated Figure 9 (Kawakami US 20210167453A1)


Regards to Claim 19 (Dependent Upon Claim 1): 
Bourke as modified by Morita discloses the battery pack of Claim 1 as set forth above. Bourke further discloses that each of the plurality of battery cells (200) comprises a first terminal (first contact, 211) and a second terminal (second contact, 212) which provide the electrical connections of the battery cells (200) (Figure 2, [0061-0062]).  Bourke further discloses that other electrical elements such as busbars, contact leads, etc. may be included to form various electrical connections [0049].
Bourke is deficient in explicitly disclosing that the battery pack further comprises bonding wires respectively connected to first and second terminals of battery cells of the plurality of battery cells through first and second terminal holes of the holder.
Kawakami discloses a battery pack (cell module, 100) comprising a plurality of battery cells (cylindrical batteries, 1) and a holder body (3) (Figure 5, [0042]).  Kawakami further discloses that the holder body (3) is coupled to a sub holder (24), which comprises terminal holes (holes which expose the top of cylindrical batteries, 1) wherein busbars (11) and lead wires (12) are connected to form electrical connections (Figure 9, [0006, 0051]). Kawakami further discloses that the sub holder (24) functions, in conjunction with the holder body (23), to prevent the plurality of battery cells (cylindrical batteries, 1) from shifting and rotating (Figure 9, [0056]). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select lead wires to form the electrical connections of the battery pack of Bourke, as it is known in the art as a useful electrical component to form such electrical connections, as taught by Kawakami.
It would be further obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the holder of Bourke to include the sub holder of Kawakami, as it is known in the art to couple such a sub holder to a main holder body to help secure battery cells in a battery pack and prevent them from shifting and rotating, as taught by Kawakami. 
Upon modification, though modified Bourke does not explicitly disclose that the terminal holes comprise both first and second terminal holes, the modification of Bourke in view of Kawakami does disclose that each of the first terminal (first contact, 211) and second terminal (second contact, 212) of a respective battery cell (200) are exposed through the terminal hole. The instant specification describes the first terminal hole as exposing the first terminal of the upper end of the battery cell, and the second terminal hole as exposing the second terminal of the upper end of the battery cell [0063]. Thus, the skilled artisan would appreciate that the terminal hole of modified Bourke may be considered to comprise both a first terminal hole and a second terminal hole, as indicated in annotated Figure 9 of Kawakami below.
By making the above modifications, all of the limitations of Claim 19 are met.

    PNG
    media_image3.png
    677
    602
    media_image3.png
    Greyscale

Annotated Figure 9 (Kawakami US 20210167453A1)
In Regards to Claim 20 (Dependent Upon Claim 19): 
Bourke as modified by Morita and Kawakami discloses the battery pack of Claim 19 as set forth above.
Bourke is deficient in disclosing that the filling resin covers the bonding wires together with the first and second terminals of the battery cells. 
Kawakami further discloses that the holder body (3) is comprises well regions (stopper portions, 5) wherein push rods (6) may be inserted to provide structural support and prevent the battery cells (cylindrical batteries, 1) from rotating (Figures 5 and 6, [0004, 0042]). As depicted in Figure 6, the well regions (stopper portions, 5) are shaped as a triangle, with one side left open to its surroundings. Kawakami teaches that when well regions (stopper portions, 5) have such an open shape as above described, any frictional resistance caused by contact of the well regions (stopper portions, 5) with the battery cells (cylindrical batteries, 1) can be limited, thus improving ease of the insertion of the battery cells (cylindrical batteries, 1) [0004].
 It would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the well regions of Bourke to have an open side to reduce the amount of frictional resistance upon insertion of battery cells, as it is known in the art that such a well region design provides a reliable structural support while having decreased rigidity leading to less frictional resistance, as taught by Kawakami. 
Upon applying the above modifications where one side of each of the first and second well regions (extension fluid channel, 155) is opened, the skilled artisan would appreciate that there exists a possible embodiment wherein the open side of the first well regions (extension fluid channel, 155) are in direct contact with a first cell region (battery receiving opening, 141), and the open side of the second well regions (extension fluid channel, 155) is facing away from the first cell region (battery receiving opening, 141), towards an adjacent cell region (battery receiving opening, 141). Thus, it would be obvious to the skilled artisan to select such an embodiment, especially as it has been held that in scenarios wherein a choice must be made from a finite number of predicable solutions, each providing a reasonable expectation of success, that it would be obvious to try any of the solutions (MPEP 2143 I (E)).
When such a selection is made, the skilled artisan would appreciate that the first well regions (extension fluid channel, 155) would be connected to terminal holes of the cell regions (battery receiving opening, 141) and before it is cured, the resin of modified Bourke would necessarily travel from the well regions to the terminal holes located in the cell regions (battery receiving opening, 141), thus covering the bonding wire which protrude from the first and second terminal holes. 
By making the above modifications, all of the limitations of Claim 20 are met.
In Regards to Claim 21 (Dependent Upon Claim 1): 
Bourke as modified by Morita discloses the battery pack of Claim 1 as set forth above. Bourke further discloses that the holder (thermal control module, 120) comprises: a second plate member (thermal plate, 130) which is positioned beneath the cell regions (battery receiving opening, 141) in a length direction of the plurality of battery cells (200) (Figures 8A and 9, [0053-0054]). Bourke further discloses a hollow cylinder member (sleeve cup, 169) surrounding at least portions of circumferences of the plurality of battery cells (200) (Figure 8A, [0099]). Bourke further discloses that each of the plurality of battery cells (200) comprises a first terminal (first contact, 211) and a second terminal (second contact, 212) which provide the electrical connections of the battery cells (200) (Figure 2, [0061-0062]).  
Bourke is deficient in disclosing a first plate member, wherein the first plate member and second plate member are parallel to each other and separate from each other in a length direction of the plurality of battery cells and arranged such that the hollow cylinder member is positioned between the first and second plate members.
Kawakami discloses a battery pack (cell module, 100) comprising a plurality of battery cells (cylindrical batteries, 1) and a holder body (3) (Figure 5, [0042]).  Kawakami further discloses that the holder body (3) is coupled to a first plate (sub holder, 24) and located such that it covers the tops of the battery cells (cylindrical batteries, 1), and which comprises terminal holes (holes which expose the top of cylindrical batteries, 1, wherein busbars, 11, and lead wires, 12, are connected) (Figure 9, [0006, 0051]). Kawakami further discloses that the first plate (sub holder, 24) functions, in conjunction with the holder body (23), to prevent the plurality of battery cells (cylindrical batteries, 1) from shifting and rotating (Figure 9, [0056]). Kawakami further discloses that the holder body (3) is comprises well regions (stopper portions, 5) wherein push rods (6) may be inserted to provide structural support and prevent the battery cells (cylindrical batteries, 1) from rotating (Figures 5 and 6, [0004, 0042]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the holder of Bourke to include, positioned above the cell regions in a length direction of the plurality of battery cells, the first plate of Kawakami, as it is known in the art to couple such a first plate to a main holder body to help secure battery cells in a battery pack and prevent them from shifting and rotating, as taught by Kawakami. By doing so, all of the limitations of Claim 21 are met.
In Regards to Claim 26 (Dependent Upon Claim 21): 
Bourke as modified by Morita discloses the battery pack of Claim 21 as set forth above. Bourke further discloses that the hollow cylinder member (sleeve cup, 169) 15surrounds portions of the circumferences of the plurality of battery cells (200) and comprises portions open to the plurality of battery cells (Figure 8A, [0099]). Thus, all of the limitations of Claim 26 are met.
In Regards to Claim 27 (Dependent Upon Claim 26): 
Bourke as modified by Morita discloses the battery pack of Claim 26 as set forth above. As can be seen in Figure 10B, the well regions (extension fluid channel, 155) lie abutting the cell regions (battery receiving opening, 141). 
	Bourke is deficient in disclosing that the hollow cylinder member (sleeve cup, 169) define open sides of the well regions (extension fluid channel, 155) between the first and second plate members.
Kawakami discloses a battery pack (cell module, 100) comprising a plurality of battery cells (cylindrical batteries, 1) and a holder body (3) (Figure 5, [0042]).  Kawakami further discloses that the holder body (3) is comprises well regions (stopper portions, 5) wherein push rods (6) may be inserted to provide structural support and prevent the battery cells (cylindrical batteries, 1) from rotating (Figures 5 and 6, [0004, 0042]). As depicted in Figure 6, the well regions (stopper portions, 5) are shaped as a triangle, with one side left open to its surroundings. Kawakami teaches that when well regions (stopper portions, 5) have such an open shape as above described, any frictional resistance caused by contact of the well regions (stopper portions, 5) with the battery cells (cylindrical batteries, 1) can be limited, thus improving ease of the insertion of the battery cells (cylindrical batteries, 1) [0004].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the well regions of Bourke to have an open side to reduce the amount of frictional resistance upon insertion of battery cells, as it is known in the art that such a well region design provides a reliable structural support while having decreased rigidity leading to less frictional resistance, as taught by Kawakami. 
Upon applying the above modifications where one side of each of the first and second well regions (extension fluid channel, 155) is opened, the skilled artisan would appreciate that there exists a possible embodiment wherein the open side of the first well regions (extension fluid channel, 155) are in direct contact with a first cell region (battery receiving opening, 141), and the open side of the second well regions (extension fluid channel, 155) is facing away from the first cell region (battery receiving opening, 141), towards an adjacent cell region (battery receiving opening, 141). Thus, it would be obvious to the skilled artisan to select such an embodiment, especially as it has been held that in scenarios wherein a choice must be made from a finite number of predicable solutions, each providing a reasonable expectation of success, that it would be obvious to try any of the solutions (MPEP 2143 I (E)).
Thus, as the well regions (extension fluid channel, 155) lie abutting the cell regions (battery receiving opening, 141), the skilled artisan would appreciate that when the above modification is made, the open portions of the hollow cylinder member (sleeve cup, 169) would necessarily define open sides of the well regions (extension fluid channel, 155) between the first and second plate members.
As such, upon the above modification all of the limitations of Claim 27 are met.
Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bourke et al. (US 20200220132A1) with modifications in view of Morita et al. (US 20160111692A1) and Kawakami et al. (US 20210167453A1) as applied to Claim 21 above, and further in view of Sueyoshi et al. (US 20220216567A1).
In Regards to Claim 22 (Dependent Upon Claim 21): 
Bourke as modified by Morita discloses the battery pack of Claim 21 as set forth above. As detailed above in the rejection of Claim 21, modified Bourke discloses that the cell regions (battery receiving opening, 141) comprise terminal holes through which first and second terminals of battery cells (200) of the plurality of battery cells (200) are exposed. 
Though modified Bourke does not explicitly disclose that the terminal holes comprise both first and second terminal holes, the modification of Bourke in view of Kawakami does disclose that each of the first terminal (first contact, 211) and second terminal (second contact, 212) of a respective battery cell (200) are exposed through the terminal hole. The instant specification describes the first terminal hole as exposing the first terminal of the upper end of the battery cell, and the second terminal hole as exposing the second terminal of the upper end of the battery cell [0063]. Thus, the skilled artisan would appreciate that the terminal hole of modified Bourke may be considered to comprise both a first terminal hole and a second terminal hole, as indicated in annotated Figure 9 of Kawakami below.
Bourke is deficient in disclosing that the first plate comprise well holes in the well regions to expose the well regions.
Sueyoshi discloses a battery pack (battery module, 100) comprising a plurality of battery cells (111), a holder (second holding member, 112b), and a cover (first holding member, 112a) (Figures 6 and 11, [0039]). Sueyoshi further discloses that the cover (first holding member, 112a) comprises a plurality of insertion holes (113) wherein the plurality of battery cells (111) are held and exposed, as well as a plurality of second openings (114b) (Figure 11, [0039]). Sueyoshi further discloses that the plurality of second openings (114b) are positioned such that each second opening (114b) is surround by three of the insertion holes (113) (see Figure 11). Sueyoshi teaches that the plurality of second openings (114b) serve to help sufficiently cool the battery pack (battery module, 100) [0039].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the first plate of Bourke to include a plurality of openings, wherein each opening is positioned such that the opening is surrounded by three cell regions, as it is known in the art that the implementation of such holes in a first plate (cover) contributes to the cooling of a battery pack, as taught by Sueyoshi. The skilled examiner would appreciate that upon making the above modification, the openings would be positioned over, and thus exposing, the well regions of Bourke. Thus, by making the above modifications, all of the limitations of Claim 22 are met.

    PNG
    media_image3.png
    677
    602
    media_image3.png
    Greyscale

Annotated Figure 9 (Kawakami US 20210167453A1)
In Regards to Claim 23 (Dependent Upon Claim 22): 
Bourke as modified by Morita, Kawakami, and Sueyoshi discloses the battery pack of Claim 22 as set forth above. As detailed above in the rejection of Claim 21, modified Bourke discloses that the first plate member covers the cell regions (battery receiving opening, 141) except for the first and second terminal holes. Thus, all of the limitations of Claim 23 are met.
In Regards to Claim 24 (Dependent Upon Claim 22): 
Bourke as modified by Morita, Kawakami, and Sueyoshi discloses the battery pack of Claim 22 as set forth above. Bourke further discloses that the second plate member (thermal plate, 130) comprises: assembly holes (spaces in thermal plate, 130, in which sleeve cups, 169, resides) in the cell regions (battery receiving opening, 141) to receive the circumferences of the plurality of battery cells (200) into the cell regions (battery receiving opening, 141) through the assembly holes (spaces in thermal plate, 130, in which sleeve cups, 169, resides) (Figure 8A, [0099]). Bourke further discloses well bottoms (first side, 131) in the well regions (extension fluid channel, 155) to confine the filling resin in the well regions (extension fluid channel, 155) (Figures 8A and 9, [0100]). Thus, all of the limitations of Claim 24 are met.
In Regards to Claim 25 (Dependent Upon Claim 24): 
Bourke as modified by Morita, Kawakami, and Sueyoshi discloses the battery pack of Claim 24 as set forth above. Upon the modifications detailed in rejection of Claims 21 and 22 above, modified Bourke discloses that the well regions (extension fluid channel, 155) extend from the well holes of the first plate member to the well bottoms (first side, 131) of the second plate member (thermal plate, 130) (see Figures 9 and 10B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./            Examiner, Art Unit 1724                                                                                                                                                                                            /BRIAN R OHARA/Examiner, Art Unit 1724